DETAILED ACTION
This office action is in response to Application No. 17/395,277, filed on 5 August 2021.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) steps of assigning variation amounts to classes of circuit elements, modifying parameter values of circuit elements by a variation amount, and computing timing slack based on the modified parameter values, which could be performed by a designer entirely in the mind or with pen and paper.  The claims are directed to the abstract concept of accounting for variation between classes of circuit elements when computing slack.  "Analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category".  Electric Power Group, LLC v. Alstom S.A., 119 U.S.P.Q.2d 1739, 1741.  The dependent claims recite only mathematical models (claims 2-4) or characteristics of the information analyzed by the method (claims 5-8), neither of which change the abstract nature of the claimed method.
This judicial exception is not integrated into a practical application because aside from the abstract idea, the claims recite only generic computer implementation, which does not qualify as integration into a practical application.  Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation is not ‘significantly more’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 July 2022




/ARIC LIN/            Examiner, Art Unit 2851